          Case 1:20-cv-00323-LY Document 96 Filed 04/21/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT                  2020   fPR 21   iII1JJ
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION                              *



PLANNED PARENTHOOD CENTER FOR
CHOICE, et al.,

         Plaintiffs,

         V.                                                       No. 1 :20-cv-00323-LY

GREG ABBOTT, in his official capacity as
Governor of Texas, et al.,

         Defendants.
               ORDER GRANTING PLAINTIFFS' MOTION FOR LEAVE TO USE A
                   PSEUDONYM AND FOR A PROTECTIVE ORDER

         Before the Court is Plaintiffs' Motion for Leave to Use a Pseudonym and for a Protective

Order.    Having considered the motion, the Court is of the opinion that good cause exists for

granting it.

         IT IS THEREFORE ORDERED that Plaintiffs' witness, Jane Doe, is granted leave to

appear in this matter by pseudonym;

         AND IT IS FURTHER ORDERED that Defendants shall not seek to ascertain through

discovery or other means Jane Doe's real name or other information that could identify Jane

Doe;

         AND IT IS FURTHER ORDERED that no party shall publicly disclose Jane Doe's real

name or other information that could identify Jane Doe, including in public court filings, in open

court, and in any judicial proceeding conducted on the record.
 Case 1:20-cv-00323-LY Document 96 Filed 04/21/20 Page 2 of 2




SIGNED   this,r'day   OfL,              2020




                                   EYEA
                            UN! ED STATES
